Citation Nr: 0931307	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1958 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Lincoln, 
Nebraska, regional office (RO) dated in March 2004.  In 
November 2007, the Board remanded the appeal for a personal 
hearing.  In the course of the remand development, it was 
noted that the veteran had moved to Missouri, and his claims 
file was transferred to the St. Louis, Missouri, RO, to 
schedule the hearing and for other remand development.  In 
March 2008, he cancelled a prior Board hearing request, and 
stated that he did not want any type of personal hearing.  
The appeal was again remanded in July 2008.


FINDING OF FACT

Thyroid cancer began many years after service and was not 
caused by any incident of service, including exposure to 
radiation


CONCLUSION OF LAW

Thyroid cancer was not incurred as a result of exposure to 
ionizing radiation during active service, nor may thyroid 
cancer be presumed to have been incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in June 2005 the RO advised the claimant of 
the information necessary to substantiate his claim for 
service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claims.  In particular, he 
was advised of the specific type of evidence to submit to 
substantiate a claim based on radiation exposure.  In March 
2006, he was provided information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   Subsequent to this notice, the claims were 
readjudicated in a supplemental statement of the case dated 
in June 2009, thus curing the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Hence, the VCAA notice requirements have 
been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical records 
have been obtained, as have post-service treatment records 
identified by the veteran, including VA records, private 
medical records, and records of his treatment as a civilian 
at a military facility.  VA has determined that additional 
service department records are unavailable, in particular, 
any evidence of radiation exposure.  A medical opinion was 
obtained from the VA Chief Public Health and Environmental 
Hazards Officer in June 2009, which based upon consideration 
of the Veteran's prior medical history, including medical 
records and examinations and also describes the disability in 
sufficient detail for the Board to make an informed decision.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
discussed below, VA complied with the development actions 
required by 38 C.F.R. § 3.311.  Thus, the Board also 
concludes that VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  To 
establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement." Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The medical evidence of record shows that on a routine 
physical examination in November 2001, the Veteran was found 
to have a thyroid nodule.  Subsequent testing in December 
2001 disclosed papillary carcinoma of the right thyroid, and 
the Veteran underwent total thyroidectomy and right central 
lymph node dissection in December 2001.  This initial 
diagnosis was provided over 13 years after the Veteran's 
discharge from service, and there is no evidence that the 
cancer became manifest during service or within one year 
thereafter.  

Instead, the veteran contends that he developed thyroid 
cancer as a result of exposure to ionizing radiation during 
service as an operating room and surgical technician.  The 
law provides different methods for establishing service 
connection for a disability resulting from exposure to 
ionizing radiation during service.  See Davis v. Brown, 10 
Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 
(1997).  First, under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), service connection is warranted for certain 
diseases present in "radiation-exposed veterans."  A 
"radiation-exposed veteran" is defined as a veteran who was 
involved in a "radiation-risk activity" during military 
service.  Regulations define "radiation-risk activities" to 
include: participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. § 3.309 (d)(3).  The type of 
occupational exposure claimed by the Veteran is not a 
"radiation-risk activity," as that term is defined by law.  
Thus, service connection is not warranted on under 
38 U.S.C.A. § 1112(c).  See Rucker, 10 Vet. App. at 71; 
38 C.F.R. § 3.309(d).

Alternatively, a "radiogenic disease" may be service-
connected on a direct basis after specified developmental 
procedures are conducted under the framework of 38 C.F.R. § 
3.311.  A "radiogenic disease" is defined as a disease that 
may be induced by ionizing radiation, and specifically 
includes thyroid cancer.  38 C.F.R. § 3.311(b)(2)(ii).  
Certain time frames are also applicable; for thyroid cancer, 
the disease must be shown to have become manifest five years 
or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv).  Since 
the Veteran's thyroid cancer was diagnosed in late 2001, 
which is 13 years after his discharge from service, this 
requirement can be considered to have been met.  

However, this regulation does not establish a presumption of 
service connection.  Rather, it provides procedures for 
handling claims brought by radiation-exposed veterans or 
their survivors for the purpose of relieving claimants of the 
burden of having to submit evidence to show that the claimed 
disability may have been induced by radiation.

Specifically, for claims involving radiation exposure (other 
than as a result of participation in the atmospheric testing 
of nuclear weapons, or the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946), a 
request will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).  

To this end, the RO requested verification of radiation 
exposure from the service department.  However, the 
Department of the Air Force has been unable to verify that 
the Veteran was exposed to radiation.  Specifically, the 
initial request in November 2002 for DD 1141 forms and all 
records of exposure to radiation met with the response that 
such records were not in the Veteran's file.  In February 
2003, the Chief of the Air Force Center for Radiation 
Dosimetry wrote that the Master Radiation Exposure Registry 
(MRER) and other available USAF records of occupational 
radiation exposure had been searched, but disclosed no 
records pertaining to the Veteran.  The writer commented that 
in some cases, the standard practice was to maintain records 
of occupational radiation exposure in individual health, 
unit, or installation records; therefore, absence of a record 
in the MRER should not be considered as conclusive evidence 
that an occupational exposure to radiation did not occur.  

In January 2004, the Chief of the Radiation Protection 
Division of the USAF Radioisotope Committee Secretariat wrote 
that the Master Radiation Exposure Registry had researched 
all other information available to them for records of 
occupational radiation exposure monitoring and they found no 
external or internal exposure data in the MRER on the 
Veteran.  The MRER was the single repository for occupational 
radiation exposure monitoring for all Air Force personnel.  
The records dated back to 1947, although there appeared to 
have been cases where early records were maintained locally, 
and not forwarded for inclusion in the central repository.  

Since the Veteran's service extended from 1958 to 1988, it 
does not appear likely that records would have been retained 
locally, rather than sent to the MRER.  Moreover, the Veteran 
states that he was never provided with a dosimetry badge to 
monitor his exposure, nor has he identified any other method 
by which radiation exposure could be estimated.  Typically, 
the occupational exposure to ionizing radiation entered on 
the DD Form 1141 is obtained from the badge.  See DD Form 
1141, which notes that radiation exposure is presumed to have 
been obtained from badge readings, unless otherwise 
specified.  

VA may also consider a dose estimate from a "credible 
source" submitted by or on behalf of a Veteran.  A dose 
estimate shall be considered from a "credible source" if 
prepared by a person or persons certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine or radiology and if based on analysis of the facts 
and circumstances of the particular claim.  38 C.F.R. § 
3.311(a)(3).  

In this case, no such credible evidence of dosage has been 
received.  In this regard the Veteran states that he was 
exposed to radiation hundreds of times when he held patients' 
extremities, or the X-ray cassette for X-ray treatment; 
although he wore a lead vest, he did not have a thyroid 
shield.  He states that today, personnel performing those 
tasks wear thyroid shields.  However, he has not quantified 
his exposure, or indeed indicated that he would be qualified 
to do so.  Similarly, the statements submitted on his behalf 
refer simply to ionizing radiation exposure, with no 
indication of the specific dosage estimates.  

Nevertheless, the Direct of Compensation and Pension Service 
referred the file for review to the Under Secretary for 
Health in January 2009 for an opinion.  See 38 C.F.R. 
§ 3.311(b)(1)(iii).  The request for an opinion included, in 
addition to the claims file, a summary of the information 
that the Veteran had been diagnosed with papillary carcinoma 
of the thyroid in May 2002.  He had undergone subtotal 
thyroidectomy followed by ablation with radioactive iodine.  
During service, the Veteran claimed to have been exposed to 
ionizing radiation as an emergency room and operating room 
technician.  DD Forms 1141 were not available, and the 
Department of the Air Force had stated that no records could 
be located for the Veteran of occupational exposure to 
ionizing radiation.  Medical opinions from Dr. Zieno and Dr. 
Rushford were summarized.  It was also noted that the Veteran 
was a 68-year old man who served in the Air Force from 1958 
to 1988.  He was exposed to ionizing radiation from the ages 
from 18 to 48, and developed thyroid cancer approximately 15 
years later.  His mother had breast and uterine cancer, and 
his father had a brain tumor.  The Veteran had never smoked.  
A radiation dose estimate was requested, as well as an 
opinion as to whether it was likely, unlikely, or as likely 
as not that the Veteran's papillary carcinoma of the thyroid 
resulted from exposure to radiation in service.  

The Under Secretary for Benefits forwarded the request to the 
VA Chief Public Health and Environmental Hazards Officer.  In 
a June 2009 letter, that officer wrote that the average 
annual occupational dose for medical personnel performing X-
ray and nuclear medicine procedures was between 0.3 rem and 
0.5 rem per year.  In order for the Veteran to have been 
exposed to these doses of ionizing radiation while working as 
an emergency room or operating room technician, he would have 
had to spend a significant amount of time in the room while a 
patient was being X-rayed, which would not be typical.  
Nevertheless, using the upper limit of the average annual 
occupational dose of radiation of medical personnel 
performing X-rays and nuclear medicine procedures of 0.5 rem 
per year throughout his 30 years of service, the probability 
of causation was 12.5 percent.  Thus, the physician concluded 
that it was unlikely that the Veteran's papillary carcinoma 
of the thyroid could be attributed to radiation exposure 
received while performing his duties as an emergency room 
and/or operating room X-rays technician while in service.  

The regulation requires the presence of a radiogenic disease, 
evidence of exposure, and competent evidence of a medical 
nexus; thus, exposure cannot be presumed by the mere presence 
of the disease.  See 38 C.F.R. § 3.311.  In this regard, the 
regulations states that if any of the foregoing 3 
requirements [as to establishing exposure] has not been met, 
it shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(iii).  As the exposure requirements of 
38 C.F.R. § 3.311 have not been met, service connection 
cannot be granted under that regulation.

In reaching its decision under 38 C.F.R. § 3.311, the Board 
has taken the factors as listed in 38 C.F.R. § 3.311(e) into 
consideration, as mandated by the Court in Hilkert v. West, 
11 Vet. App. 284 (1998).  Specifically, the Board notes the 
following: the veteran is a male; the claimed in-service 
radiation exposure occurred when he was from 18 to 47 years 
of age; the medical evidence indicates a family history of 
cancer (his mother had breast and uterine cancer and his 
father had brain cancer); the veteran's first diagnosis of 
thyroid cancer was 13 years after service, at approximately 
age 61; and, according to Dr. Rushford, the Veteran had 
occupational exposure to radiation as a surgical technician 
after service.  However, exposure has still not been 
established.

The third method for establishing service connection based on 
radiation exposure is with proof of actual, direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1040 (1995).  This is a 
difficult burden of proof.  Id.  In this case, this means 
establishing both exposure to radiation in service, and that 
the thyroid cancer was due to this exposure.  

A radiation consultation note was obtained in May 2002 from 
W. Zhen, M.D.  It was noted that the Veteran had been found 
to have a thyroid mass on the right side approximately two 
years ago.  In December 2001 he underwent a total 
thyroidectomy, which disclosed metastatic papillary carcinoma 
with extracapsular extension.  He received adjuvant iodine 
administration.  He worked as a nurse in the operating room.  
According to the Veteran, he had occupational exposure to X-
rays for many years as an operating room nurse.  He had never 
smoked.  He had a family history of cancer significant for a 
mother with breast cancer and uterine cancer, and a father 
with a brain tumor.  However, Dr. Zhen did not offer any 
opinion as to a nexus.

S. Zieno, M.D., wrote, in October 2002, that he had reviewed 
information concerning the Veteran related to his active duty 
occupational and radiation exposure from 1959 to 1988.  He 
stated that the Veteran was exposed to radiation routinely 
while performing his duties as an operating room technician.  
He explained that although provided with a lead shield for 
protection of his torso, thyroid shields were not available.  
He stated that it was his opinion that the Veteran's thyroid 
cancer "could have" resulted from multiple exposures to 
radiation.  He stated that current medical literature 
indicated that radiation exposure was the cause of papillary 
thyroid cancer in 85 percent of all cases, and that the 
National Cancer Institute reported many studies linking 
thyroid cancer to radiation exposure.  

However, he does not state what type or extent of radiation 
exposure has been associated with papillary thyroid cancer.  
By requiring, in 38 C.F.R. § 3.311, competent evidence of 
radiation exposure, the disease, and a nexus, the VA has 
declined to adopt an ipso facto position with respect to 
thyroid cancer related to ionizing radiation from 
occupational exposure such as is claimed in this case.  This 
must be contrasted with the presumption under 38 C.F.R. § 
3.309(d), where certain types of exposure, such as from 
atmospheric nuclear tests, would be presumed to have caused 
thyroid cancer.  

Col. J. Rushford, an orthopedic surgeon, wrote, in April 
2005, that the Veteran was an orthopedic patient of his, and, 
in addition, worked alongside of him in the operating room of 
a military hospital  He stated that they were both exposed to 
ionizing radiation in the course of their duties as members 
of the surgical team on a not infrequent basis.  It was his 
opinion that the Veteran's thyroid cancer was "just as 
likely as not" related to his exposure to ionizing radiation 
while on active duty.  

However, again, he has failed to quantify such exposure, or 
to provide any rationale as to why the Veteran's thyroid 
cancer was related to ionizing radiation while on active 
duty.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (A medical opinion that contains only data and 
conclusions is not entitled to any weight).  In this regard, 
since the only exposure that this doctor has specifically 
identified is post-service exposure, the matter of a post-
service supervening cause would have to be addressed.

According to an undated statement from B. Kightlinger, 
received in May 2005, he had known the Veteran since February 
1959, when he had worked together in an operating room while 
stationed at the same military base.  He and the Veteran were 
stationed at the same facility until July 1963,and then again 
from 1966 to 1969.  He stated that after service, the Veteran 
worked for him as a perfusion assistant from 1989 to October 
1997.  He stated that in his experience working in the 
operating room, during orthopedic procedures, the staff was 
exposed to ionizing radiation as part of the procedure.  He 
personally knew of at least four people who had contracted 
thyroid cancer as a result of the radiation exposure.  He 
stated that he had a dosimeter badge while on active duty in 
Japan from 1955 to 1957, which was the only protection he was 
ever provided during his entire tour of duty, although he 
states that he was not exposure to nearly as much radiation 
in Japan as he received after he returned to Barksdale Air 
Fore Base.  During the years 1959 to 1962, he worked as a 
team with the Veteran, and they did a variety of procedures 
that required X-rays to complete.  The volume of the cases 
varied from 2 to 4 per month, sometimes more.  They were not 
provided with dosimeter badges.  They occasionally had X-rays 
aprons, but never with thyroid protection.  He stated that 
the Veteran later had told him that the surgical procedures 
were essentially unchanged, with still no dosimeter badges or 
thyroid protection.  

Again, the major problem with this Veteran's statement is 
that he does not provide any dosage estimate, or any basis on 
which a dosage estimate could be based.  He states that the 
exposure at Barksdale, where he worked with Veteran, was more 
than when he was in Japan, and wore a dosimeter badge, but he 
does not say how, without such a badge, he would know the 
exposure was greater.  He does not state how he knows that at 
least four people contracted thyroid cancer as a result of 
the radiation exposure; four people is not a statistically 
significant sample.  

The Veteran states that he worked in the operating room and 
emergency room where he was exposed to ionizing radiation 
many times.  He states that on two separate occasions during 
his career in the operating room and emergency room, he was 
in situations where his job resulted in more exposures over a 
two to three year period than was normal for the job.  

However, the Veteran's statement suffers from the same lack 
of specificity as to dosage as the other statements.  The VA 
Chief Public Health and Environmental Hazards Officer stated 
that typically, for the Veteran's job as an emergency or 
operating room technician, he would be expose to 0.3 to 0.5 
rem per year; over 30 years, this still added up to only a 12 
to 13 percent chance that it was connected to the thyroid 
cancer.  However, the Veteran's personnel records indicate 
that the Veteran did not work as a technician throughout the 
30 years of service.

A review of the Veteran's personnel records reveals that the 
Veteran's career trajectory during his approximately 30 years 
of service can be divided roughly into three segments.  
During the first 10 years, he had most of his hands on 
experience in the operating room as a surgical technician.  
Although during the latter half this period, he began to have 
additional supervisory duties, he assisted in the examination 
and treatment of patients, as well as in some tasks related 
to surgical procedures, such as suturing wounds, or chief 
scrub technician for eye surgery. 

During the middle 10 years, he had increasing supervisory 
responsibilities as the NCO in charge of surgical services, 
but the reports also describe duties such as assisting in 
surgeries and supervising the technicians' work in the 
operating room.  

His final 10 years were devoted to a broad range of 
supervisory and managerial duties commensurate with his rank 
of Chief Master Sergeant attained in 1980.  In 1982, for 
example, he was the Medical Center Superintendent for the 
Division of Surgery, with one of his many areas of 
responsibility noted to be as the chief enlisted manager for 
over 180 enlisted personnel.  In 1986, his duty title was the 
Superintendent Directorate of Hospital Services, which 
included, in part, advising the Director of Hospital Services 
on matters relating to patient care, personnel, facilities, 
and equipment.  

During this final period in particular, it is difficult to 
see when the Veteran would have had the time to assist with 
holding a patient in position, or holding an X-ray cassette, 
such as to expose him to radiation.  Moreover, he has not 
claimed any exposure resulting from his supervisory or 
managerial duties.  Thus, his actual exposure was most likely 
less than the estimate, which was based on his working as an 
emergency or operating room technician the entire 30 years.  

In sum, for the reasons discussed above, the Veteran does not 
meet the criteria for a grant of service connection based on 
exposure to ionizing radiation under either 38 C.F.R. § 3.309 
or 38 C.F.R. § 3.311.  Moreover, the preponderance of the 
evidence is against the claim for service connection based on 
actual causation, because the evidence as to in-service 
exposure is not specific enough to outweigh the average 
dosage estimate provided by the VA Chief Public Health and 
Environmental Hazards Officer, or otherwise establish 
exposure to sufficient dosages of ionizing radiation as to 
permit a causal association with thyroid cancer.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for thyroid cancer is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


